                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           DOCKET NO: 3:18-CV-00253-MOC

DANYELLE BROWN, a/k/a                          )
DONYELLE BROWN,                                )
                                               )
                       Plaintiff,              )
                                               )                      ORDER
               vs.                             )
                                               )
WELLS FARGO BANK, N.A.,                        )
                                               )
                       Defendant.              )


       THIS MATTER is before the Court on Defendant’s Motion to Dismiss for Plaintiff’s

Failure to Attend Her Depositions and Failure to Prosecute (Doc. No. 24). On October 21, 2019,

this Court ordered Plaintiff to respond to this motion, explaining why the Court should not dismiss

her claim for failure to attend her depositions and for failure to prosecute. In that order, the Court

emphatically stated that “[i]f Plaintiff fail[ed] to respond within fourteen days, the Court [would]

dismiss this matter for failure to prosecute and for failure to appear for the depositions.” (Doc.

No. 28 at 2). Nevertheless, Plaintiff failed to respond.

       This Court may order sanctions, including dismissal of an action, where a “party . . . fails,

after being served with proper notice, to appear for that person’s deposition.” Fed. R. Civ. P.

37(d)(1)(A)(i); see, e.g., Davis v. United States, 767 F. App’x 396, 397 (4th Cir. 2018). Moreover,

courts may dismiss a claim where “the plaintiff fails to prosecute.” Fed. R. Civ. P. 41(b); see, e.g.,

Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir.), as amended (June 10, 2019). Because Plaintiff

has failed to attend her depositions and has failed to prosecute this case, the matter is dismissed.
                                    ORDER

IT IS, THEREFORE, ORDERED that Defendant’s Motion to Dismiss for

Plaintiff’s Failure to Attend Her Depositions and Failure to Prosecute (Doc. No.

24) is GRANTED, and this matter is DISMISSED.

                            Signed: November 26, 2019
